DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art relating to Claims 9 and 17 are: 
Cappola (U. S. Publication 20140367448; Previously of Record) discloses a handle assembly of a surgical clip applier configured to releasably engage at least two different endoscopic assemblies (see Paragraphs 52-53), the handle assembly comprising: a housing defining a body portion and a fixed handle portion extending from the body portion (see Figure 14); a trigger pivotably connected to the housing and movable relative to the fixed handle portion between an un-actuated position and an actuated position (see Paragraph 79, Figures 23, and 25) ; a drive bar  slidably supported within the body portion of the housing and operably coupled to the trigger such that movement of the trigger from the un-actuated position towards the actuated position translates the drive bar distally through the body portion of the housing (see Paragraph 80), the drive bar including a ratchet rack disposed thereon; and a ratchet mechanism (see Paragraph 85 and Figure 30) disposed within the body portion of the housing, the ratchet mechanism including: a pawl pin; a ratchet pawl pivotably and slidably supported on the pawl pin; a biasing member positioned to bias the ratchet pawl towards an off-set position relative to the ratchet rack (see Figure 32), wherein the ratchet pawl is inhibited from operably engaging the ratchet rack upon distal translation 
Cappola does not disclose a ratchet mechanism which a first endoscopic shaft assembly can disengage by insertion into the handle by the ratchet mechanism allowing a drive bar to translate distally and proximally. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771